DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to the After Final Consideration Program 2.0
Applicant has amended claims 1, 7 and 13 in the AFCP 2.0 filed on 4/20/2022. Claims 1-18 are currently pending in the present application.

Response to Arguments
Applicant’s arguments filed on 4/20/2022 with respect to claims 1-18 have been fully considered and are persuasive. The rejections of the claims in the last office action have been withdrawn.

Allowable Subject Matter
Claims 1-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After conducting different searches in PE2E - SEARCH, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
	“allowing the tenant to define a vaulting policy, the vaulting policy specifying data sources in the public cloud to be vaulted, the cloud vault target to which the data should be vaulted, retention periods for the vaulted data, a vaulting schedule, credentials to allow a cloud vault service to vault the data, and access authorization by the cloud vault service to the source of the data in a cloud account of the tenant;
	deploying a data moving micro-service to the public cloud, and another data moving micro-service to the cloud vault target, the public cloud being owned by a first entity, and the cloud vault target being owned by a second entity, different from the first entity;
	issuing a request to the public cloud for a snapshot of the data;
	accessing the snapshot to write the data to a cloud volume in the public cloud; and
	directing coordination between the data moving micro-service at the public cloud and the other data moving micro-service at the cloud vault target to read the data in the cloud volume, and deduplicate and replicate the data in the cloud volume from the public cloud to the cloud vault target as specified in the vaulting policy”, as recited in the independent claims 1, 7 and 13.
	
	The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        4/22/2022